Title: To John Adams from Ward Nicholas Boylston, 10 July 1821
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Princeton July 10th 1821
				
				I have been precluded an opportunity of writing, by two circumstances; one the want of eyesight, the other by a Succession of Company from various places and from various objects—we are now alone, and I devote the first interval to enquiries after your health—I have some ground to hope it has not been long interrupted, if I may judge from the very polite Letter written to a widow Lady, in the state of new york, who has that fit to publish it in the news paper, I dont wonder any one should be proud of your correspondence—but it is not usual for Ladies to give copies of Letters they receive from Gentlemen thro’ the medium of news papers—though part of the subject may be a matter of political Interest—however its contents like every thing that drops from your pen, gives light & conviction to every eye that meets them.—I was much pleased with the Sentiment it Containd.—I suppose you are now occupied in the pursuits of yr. Farm as I am here, I commenced by Haying the 25th ultimo, but by checks of rainy weather I have hardly got in one Seventh of my Crop, and I fear from present appearances it will not exceed in quantity the last years—wch. I believe is the Case every where about us. I hope to hear that yours turn out better.—Grain never appeard better—I have piece of Barley wch. I sowed the 2d. of June & on the 7th Instant I measured some of the Blades taken as an average—& found it measured 4 feet 8 Inches, wch. is a growth of nearly a foot per week—Mr Lincoln of Worcester dined with me to day, & thought the whole piece so extraordinary that he was induced to take several Blades to Worcester to shew the Trustees of the agricultural Society at that place—I however promise no grain from it—being too heavy to stand untill ripe, (tho’ now in bloom), but must be Compeld to cut it for fodder, the greater part being above 4 feet 6 Inches high. I have about 30 acres of potatoes planted as a Substitute for Indian Corn, that Grain does not in these high Lands succeed so well as potatoes; your Indian corn I hope promises as well as it does in this vicinity (wch. is abundance)—I have not yet had any answer to my Letter, to Mr Secretary Adams requesting the favr of seeing him & Mrs Adams here on their way to Quincy. I pray that no circumstance may defeat our hopes—I know you will indulge me so far as to resign a day or two of his visit to oblige me, as I have much to say to him on subjects I am unwilling to trouble him with, while he is so deeply engaged in Public concerns.—I suppose you have heard them there is a probability that the Proffessor of Rhetoric & Oratory will be obliged to resign; his situation, being such as renders him useless to the university—I hope the Corporation will not be so precipitate & feeble minded as they were in their last appointment—such a professorship I own is difficult to fill and therefore more time & Investigation of Merits ought to be used in a future choice—Mrs Boylston desires her affectionate respects to you—and joins in regards to the Ladies of yr family—we have been lookg out for Judge & Mrs Adams who promised us a visit when they went to Lunenburgh, if they have not yet been there, they must remember us—whenever they do—With every sentiment of affection and regard respect believe me always— / your obliged Cousin
				
					Ward Nich’s Boylston
				
				
			